COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  CHRISTOPHER NAPIER,                                             No. 08-18-00050-CR
                                                  §
                                    Appellant,                      Appeal from the
  v.                                              §
                                                                  243rd District Court
  THE STATE OF TEXAS,                             §
                                                                of El Paso County, Texas
                                    Appellee.     §
                                                                  (TC# 20170D04503)
                                                  §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction on Counts IV and V should be reformed to delete the sentence “AS PER JUDGES

ORDER DEFENDANT IS NOT TO RECEIVE TIME CREDIT” and to instead reflect jail time

credit of forty-two (42) days. We therefore affirm the judgments of the trial court as reformed, in

accordance with the opinion of this Court. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF JANUARY, 2020.


                                             MICHAEL MASSENGALE, Former Justice

Before Palafox, J., Barajas, C.J., (Senior Judge), and Massengale, J. (Former Justice)
Barajas, C.J., (Senior Judge)(Sitting by Assignment)
Massengale, J., (Former Justice)(Sitting by Assignment)